Exhibit 10.28
Non-Employee Director Compensation
          Each non-employee director receives an annual retainer of $10,000 for
his or her services as a director. The Chairman of the Board of Directors
receives an additional $25,000 for his services as Chairman and the chair of
each Board committee receives an additional annual retainer of $10,000. Each
non-employee director receives $3,500 for each Board meeting that he or she
attends in person and $1,500 for each Board meeting that he or she attends via
telephone. Each non-employee director also receives $1,000 for each meeting of
the Compensation Committee or the Nominating and Corporate Governance Committee
that he or she attends and $2,500 for each meeting of the Audit Committee that
he or she attends, whether in person or via telephone, except that the Chair of
the Audit Committee receives $3,500 for each Audit Committee meeting that he
attends, the Chair of the Compensation Committee receives $2,000 for each
Compensation Committee meeting that he attends and the Chair of the Nominating
and Corporate Governance Committee receives $2,000 for each Nominating and
Corporate Governance Committee meeting that he attends.
          From time to time, the Board of Directors of the Company may form ad
hoc committees. Each non-employee director who serves on an ad hoc committee
receives $1,000 for each meeting of the ad hoc committee that he or she attends,
whether in person or via telephone, except that the Chair of any ad hoc
committee receives $2,000 for each such meeting that he or she attends. In
addition, the Company pays each non-employee director $2,500 for each director
education session conducted by the Company that the director attends in person
and $1,000 for each director education session attended via telephone.
Non-employee directors are compensated for attending meetings of the Board of
Directors and committees of the Board only if the duration of those meetings
exceeds one hour. The Company also reimburses each non-employee director for his
or her out-of-pocket expenses incurred in attending Board of Directors’ meetings
and committee meetings.
          On the date of each annual meeting of shareholders, each non-employee
director who is elected or reelected to the Board of Directors, or who otherwise
continues as a director, automatically receives on the date of the annual
meeting of shareholders a grant of that number of shares of restricted common
stock having an aggregate fair market value on such date equal to an amount that
is adjusted annually for changes in the Consumer Price Index, or CPI. In 2008,
each non-employee director received shares of common stock having an aggregate
value of $15,539.
          Each grant of restricted stock vests in equal one-third increments on
the date of grant and, if the grantee is still a director, the first and second
anniversaries of the date of grant. Until the earlier of (i) five years from the
date of grant and (ii) the date on which the non-employee director ceases to
serve as a director, no restricted stock may be sold, transferred, pledged,
assigned, or otherwise alienated or hypothecated, other than by will or by the
laws of descent and distribution. Upon termination of a non-employee director’s
service as a director for any reason other than death or disability, all shares
of his or her unvested restricted stock will be forfeited. Upon termination of a
non-employee director’s service as a director due to death, disability or
retirement, all shares of his or her restricted stock will vest immediately.

